DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 02/11/2021.  Claims 1-19 and 21-23 are pending.
Election/Restrictions
Applicant's election with traverse of Group I. (Figs. 1-3d and 5a) in the reply filed on 02/11/2021 is acknowledged.  The traversal is on the ground(s) that “it would present no undue search burden to search all of the claims,” as disclosed on pg. 2.  This is not found persuasive because the embodiments (i.e. Groups I. and II.) are drawn to different embodiments, which would require additional search, to encompass the differences between the structure of the fingers 32 as shown in the embodiments of Figs. 5a and 5b.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "unique" in claim 3 is a relative term which renders the claim indefinite.  The term "unique" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner notes that pg. 8, line 29, through pg. 9, line 10 disclose what makes the faces of the coupling “unique.”  It is recommended that the specific language drawn to the unique nature of the coupling faces be provided within the claim.  For Examination purposes, the term “unique” will be given its plain meaning.
	Claim 8 recites, “…a base plate having a top base plate surface, and a top plate having a bottom top plate surface...,” in lines 2-3.  It is unclear how the “top plate” has a “bottom top plate” surface.  For clarity, it is believed that the claim is describing that the base plate has a top surface, and the top plate has a bottom surface.  For Examination purposes, claim 8 will interpreted as best understood by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Stiphout et al. (U.S. Pub. 20090303625).
	Regarding claim 1, van Stiphout discloses an adjusting instrument 1 for an exterior mirror unit of a vehicle (as discussed in para. [0001]), comprising: a support unit 5; a housing unit 4 pivotable in a circumferential direction P1 between a plurality of positions relative to the support unit 5; and a breakable rotation-locked coupling unit 3,11,2,16 for coupling the housing unit 4 to the support unit 5 (as seen in Fig. 2), comprising couplings 3,11,2,16, where a number N (4) of the couplings 3,11,2,16 is plural, the couplings 3,11,2,16 are disposed in parallel (as seen in Fig. 3), each coupling 3,11,2,16 of the parallel disposed couplings has two coupling faces 6,7 (see Fig. 2 below), pressed against each other under spring action (via spring 10) that are mutually opposed, mutually displaceable in the circumferential direction P1, and are provided with a periodic cam pattern (as shown in Fig. 2) engaging in each other, the two coupling faces are mutually breakably rotation-locked, and a limited number M (2) of the parallel disposed couplings 3,11,2,16 is in engagement at the same time, with M (2) being less than N (4).  The Examiner notes that when the couplings 16 and 2 are in engagement (i.e. faces are flush with each other), the faces of couplings 11 and 3 are not in engagement (i.e. faces are not flush with each other).
1, where the limited number M (2) of the couplings 3,11,2,16 being in engagement at the same time is less than a total of the number N (4) of the couplings 3,11,2,16.
	Regarding claim 3, van Stiphout discloses the adjusting instrument 1, where a relative position of the two coupling faces mutually in a coupling of the couplings 3,11,2,16 is unique within a set of couplings 3,11,2,16 of the coupling unit.  The Examiner notes that the pattern of the faces of couplings 16 and 2 is different from the pattern of the faces of couplings 11 and 3.
	Regarding claim 4, van Stiphout discloses the adjusting instrument 1, where the relative position of the two coupling faces mutually in the coupling 11,3 is proportionally divided over the set of couplings 3,11,2,16 of the coupling unit 3,11,2,16 (as seen in Fig. 2).
	Regarding claim 5, van Stiphout discloses the adjusting instrument 1, where the set of couplings 3,11,2,16 contains all the couplings 3,11,2,16 of the coupling unit 3,11,2,16.
	Regarding claim 6, van Stiphout discloses the adjusting instrument 1, where the coupling unit 3,11,2,16 comprises a plurality of sets of couplings (see 16 and 11, along with 11 and 3 in Fig. 2).
	Regarding claim 7, van Stiphout discloses the adjusting instrument 1, where the coupling unit 3,11,2,16 comprises at least one or more coupling plates each having a top face and a bottom face (as seen in Fig. 2 below), the at least one or more coupling plates rotatable in the circumferential direction P1, whose top face and bottom face form coupling faces of two successive couplings (see 16 and 11, along with 11 and 3 in Fig. 2 below).
	Regarding claim 12, van Stiphout discloses the adjusting instrument 1, where the housing unit 4 is provided with a housing frame and a driving module, electrically pivotable 3,11,2,16 (as disclosed in para. [0005], lines 1-3).
	Regarding claim 13, van Stiphout discloses the adjusting instrument 1, where the periodic cam pattern (see 6,7) is formed as a tooth profile in the circumferential direction (as seen in Fig. 2).
	Regarding claim 14, van Stiphout discloses the adjusting instrument 1, where the periodic cam pattern (see 6,7) extends radially invariantly (as seen in Fig. 2).
	Regarding claim 15, van Stiphout discloses the adjusting instrument 1, where the periodic cams are configured symmetrically (as seen in Fig. 2).
	Regarding claim 16, van Stiphout discloses the adjusting instrument 1, where the periodic cams have a run-on surface 6,7 and a contiguous run-down surface (see discussion in para. [0022], lines 1-5).
	Regarding claim 17, van Stiphout discloses the adjusting instrument 1, where the coupling faces (as shown in Fig. 2 below) of a coupling 3,11,2,16 mutually have a relative position in the circumferential direction which defines a periodic height function whose phase is proportionally divided over the set of couplings 3,11,2,16 of the coupling unit 3,11,2,16 (as seen in Fig. 2).  The Examiner notes that the coupling faces are evenly distributed about the top and bottom faces of the couplings 3,11,2,16.
	Regarding claim 18, van Stiphout discloses the adjusting instrument 1, where
the phase of the periodic height function of each of the couplings 3,11,2,16 of the set of couplings (i.e. 3 & 11, and 2 & 16) is unique and has an elementary phase difference with respect to the height function phase of another coupling of the set of couplings 3,11,2,16, and 3,11,2,16.  The Examiner notes that the pattern of the faces of couplings 3 & 11 is different from that of the faces of couplings 2 & 16.


    PNG
    media_image1.png
    808
    556
    media_image1.png
    Greyscale



Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10, 19, and 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to van Stiphout above, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional adjustment mechanisms for vehicle mirrors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        24-Apr-21

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632